Andersen, J.—
Facts of Case
At issue here is whether the Public Employment Relations Commission (PERC) has jurisdiction over labor disputes between public utility districts and their employees.
International Federation of Professional and Technical Engineers, Local 17, AFL-CIO, filed a complaint with PERC alleging that Public Utility District No. 1 of Clark County had engaged in unfair labor practices. The District sought dismissal of the charge on the grounds that PERC lacked jurisdiction over public utility districts. PERC responded with a declaratory ruling holding that it had *116jurisdiction over the District by virtue of RCW 41.56. PUD 1 v. International Fed'n of Professional & Technical Eng'rs, Local 17, Pub. Empl. Relations Comm'n Dec. 2125 PECB (1985). The District then sought review of this ruling in Thurston County Superior Court. The court granted the District's motion to certify the case to the Court of Appeals pursuant to RCW 34.04.133, and the Court of Appeals granted review. We, in turn, then granted Local 17's motion to transfer review to this court.1
One issue is presented.
Issue
Does RCW 41.56.020 exclude public utility districts from PERC's jurisdiction?
Decision
Conclusion. RCW 41.56.020 clearly states that the Public Employees' Collective Bargaining Act applies to public utility districts except where the Act conflicts with the statutes expressly referred to.
The Public Employees' Collective Bargaining Act (the Act)2 was passed by the 1967 Legislature.3 The purpose of the enactment was, and still is, to provide "a uniform basis for implementing the right of public employees to join labor organizations of their own choosing and to be represented by such organizations in matters concerning their employment relations with public employers."4 In a number of respects, the Act is similar to the National Labor Relations Act.5
At the time the Legislature was debating this legislation, there were already a few state statutes that gave certain *117bargaining rights to some employees of municipal corporations. Employees who already had such rights were those employed by the Washington toll bridge authority (former RCW 47.64.030 and .040),6 public utility districts (RCW 54.04.170 and .180)7 and school districts (former RCW 28A-.72.010-.090).8
The 1967 Legislature was at the same time also working on other legislation which would provide bargaining rights to port district employees. That legislation was finally enacted at that same session, as RCW 53.18.9
As the bill to create the Act itself made clear, particularly when considered with the amendments added in the House of Representatives,10 the Legislature was understandably concerned lest the legislation it was enacting would inadvertently repeal or conflict with existing statutes that extended bargaining rights to some municipal employees, or with the bargaining rights it was extending to port employees by separate legislation. To this end, the Legislature wrote the following italicized language into the Act:
This chapter shall apply to any county or municipal corporation, or any political subdivision of the state of Washington except as otherwise provided by RCW 47.64.030, 47.64.040, 54.04.170, 54.04.180, 28.72.010 through 28.72.090, and chapter 53.18 RCW.
(Italics ours.) Former RCW 41.56.020.11
The meaning of the italicized language in the statute is what this case is all about. The District argues that this language amounts to an absolute exemption which exempts *118all agencies covered by the statutes there referred to (including public utility districts) from PERC jurisdiction. PERC contends, on the other hand, that the italicized language amounts to only a limited exemption which exempts the agencies referred to in the statute only to the extent that the listed statutes pertaining thereto conflict with the Act (RCW 41.56).
 The foregoing statute reads to us exactly as it reads to PERC, the agency now charged with administering it. As we have said many times in many ways, "where the language of a statute is clear and unambiguous, there is no room for judicial interpretation.''12 The statute in question says and means that "[tjhis chapter shall apply . . . except as otherwise provided by . . ." the other statutes referred to. If the Legislature had intended the meaning ascribed to it by the District, it would have said "this chapter shall not apply to the agencies covered by" the statutes referred to, or used some equivalent language entirely excluding those agencies from the Act's coverage. This it did not do. Thus, we conclude that the Act applies to public utility districts except where the Act conflicts with the public utility district statutes referred to, RCW 54.04.170 and .180.
Four additional cogent reasons buttress this conclusion.
First, as PERC notes in its written opinion in this case, "[i]n arguing that [the Act] does not apply at all to public utility districts the PUD first offers a grammatical exegesis on [RCW 41.56.020]. We do not find it persuasive. We read the words '. . . except as otherwise provided . . .' as a prepositional phrase modifying the verb 'apply'. Any broader construction reads the words 'otherwise provided' out of the statute." We agree.
*119Second, the Act, "being remedial in nature, is entitled to a liberal construction to effect its purpose."13 The District's proposed construction does just the reverse; it strictly construes the Act. It would deny Local 17 access to the machinery set up by the Act, including access to PERC's expertise and ability to decide and enforce the rights which Local 17 has under RCW 54.04.170-.180. Local 17 would be left without access to PERC. Thus, neither PERC nor any other agency would be available to decide questions concerning representation, the holding of elections, the certification of bargaining representatives or to hear unfair labor practice complaints such as the one Local 17 has filed in this case.
As Justice Utter succinctly expressed it in Nucleonics Alliance, Local 1-369 v. WPPSS, 101 Wn.2d 24, 35-36, 677 P.2d 108 (1984) (Utter, J., dissenting):
PERC jurisdiction is essential for enforcement of the labor laws, since neither the NLRB nor any other agency has jurisdiction over PUD's. While some labor law provisions are enforceable, others are essentially administrative tasks, such as supervising union elections and selecting bargaining units. Some administrative agency must have discretion to administer the applicable law.
Third, ” [a] policy requiring liberal construction is a command that the coverage of an act's provisions be liberally construed and that its exceptions be narrowly confined."14 Again, the District's interpretation would do just the opposite. That interpretation would not narrow the exceptions to the Act; it would broaden the RCW 41.56.020 exceptions to the point of completely denying Local 17 the protections afforded by the Act and the assistance of PERC.
Fourth and finally, if any question should remain as to whether the RCW 41.56.020 exceptions are ambiguous, *120that question is resolved by the principle that "[a] statute is to be construed with reference to its manifest object, and if the language is susceptible of two constructions, one of which will carry out and the other defeat the manifest object, it should receive the former construction."15 The construction given by PERC is in accord with the Act's declared object of providing "a uniform basis for implementing the right of public employees to join labor organizations of their own choosing and to be represented by such organizations in matters concerning their employment relations with public employers." (Italics ours.)16 The District's proposed construction, on the other hand, is flatly at odds with the Act's legislatively declared object and leaves PUD employee-employer disputes to whatever resolution methods the employer is willing to agree to or else to a lawsuit, rather than to PERC with its expertise and ability to carry out the Act's mandate of uniform application of labor relations principles throughout public employment.
We do not perceive the views just stated as being inconsistent with the holdings of this court in Roza Irrig. Dist. v. State, 80 Wn.2d 633, 641, 497 P.2d 166 (1972) and Nucle-onics. In Roza, we held that the words "municipal corporation" in RCW 41.56.020 were intended to cover irrigation districts. In Nucleonics, at 31, we held that the Washington Public Power Supply System (WPPSS) was not a public utility district and thus not within the exception clause of RCW 41.56.020. Although those two cases do contain dicta supporting the District's proposed construction in this case, neither case directly construed the critical phrase of the statute, "except as otherwise provided". More significantly, the court in both of those cases arrived at its decision on the basis of the same principle of liberal construction which we apply in this case.
*121Nor do we perceive our analysis herein to be inconsistent with Port of Edmonds v. Public Empl. Relations Comm'n, 103 Wn.2d 331, 337, 692 P.2d 814 (1985), in which we held, based on an analysis of the statutory scheme and legislative history of RCW 41.56 and RCW 53.18, that PERC has no jurisdiction over port districts under the exception clause of RCW 41.56.020. RCW 53.18, the port district chapter of the code, contains procedures for its administration and is more detailed and comprehensive in its coverage than the bare collective bargaining provisions of RCW 54.04.170 and .180. Port of Edmonds is thus also distinguishable from the case before us.
In sum, based on a thorough consideration of all aspects of the matter, we conclude that the Legislature intended to place jurisdiction in PERC to regulate labor relations between public utility districts and their employees "except as otherwise provided by" public utility district law. Suggestions and dicta to the contrary notwithstanding,17 PERC correctly held that it has jurisdiction over labor disputes between public utility districts and their employees under RCW 41.56.020.
Affirmed.
Utter, Brachtenbach, Callow, and Durham, JJ., concur.

RAP 4.2.


RCW 41.56; see RCW 41.56.900.


Laws of 1967,1st Ex. Sess., ch. 108.


RCW 41.56.010.


 29 U.S.C. §§ 151-169 (1976).


Laws of 1949, ch. 148, § 3, p. 373.


Laws of 1963, ch. 28, §§ 1, 2.


Laws of 1965, ch. 143, §§ 1-9.


Laws of 1967, ch. 101, §§ 1-6.


House Journal, 40th Legislature, 1st Ex. Sess. (1967), at 1492.


Laws of 1967, 1st Ex. Sess., ch. 108, § 2, p. 1885.


Roza Irrig. Dist. v. State, 80 Wn.2d 633, 635, 497 P.2d 166 (1972). Accord, King Cy. v. Seattle, 70 Wn.2d 988, 991, 425 P.2d 887 (1967), citing other cases.


Roza, at 639. Accord, International Ass'n of Firefighters, Local 469 v. Yakima, 91 Wn.2d 101, 109, 587 P.2d 165 (1978); Nucleonics Alliance, Local 1-369 v. WPPSS, 101 Wn.2d 24, 29, 677 P.2d 108 (1984).


Nucleonics, at 29.


Roza, at 637-38, citing 2 J. Sutherland, Statutory Construction § 4704 (3d ed. 1943). Accord, State v. Lee, 62 Wn.2d 228, 233, 382 P.2d 491 (1963).


RCW 41.56.010 (part).


 See Port of Edmonds v. Public Empl. Relations Comm'n, 103 Wn.2d 331, 334, 692 P.2d 814 (1985): Nucleonics, at 29-31: Roza, at 640.